DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are cancelled per applicant’s filing of 8/14/2020.
Claims 13-24 are pending and have been examined. 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-18, 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by High et al. (US 2018/0349879A1 (“High”)).
Regarding claims 13 and 24, High teaches a system and a method for decentrally carrying out transactions (High: Fig. 6; Abstract; ¶32), comprising:
at least one distributed database; and (High: Fig. 6, 'blockchain 614', Fig. 7 'distributed ledger 714c'; ¶¶32-33)
at least one autonomous or semi-autonomous vehicle; (High: Fig. 6, 'node 610', Fig. 7 'node 610c'; ¶¶2 (by disclosing autonomous vehicle participation in peer-to-peer commercial transactions, 32, 42 (by disclosing a robotic node is an autonomous and/or semi-autonomous machine having a plurality of motors that facilitate movement of the robotic node on two or more axes), 46 (by disclosing the robotic nodes 610c can be vehicles))
wherein at least one node of the distributed database is formed by a control unit of the at least one autonomous or semi-autonomous vehicle (High: Fig. 6, 'control circuit 612', Fig. 7 'control circuit 612'; ¶¶32-33 (by disclosing each node may store a version of the blockchain 614, and together may form a distributed database), 42), the control unit of the at least one vehicle being configured to perform the transactions autonomously with at least one participant of the system. (High: Fig. 6, Fig. 7, Fig. 9, steps 900/905; ¶¶2, 42-43, 45, 50-51, 54-55, 63)
Additionally, for claim 24, High teaches the method comprising the following steps:
forming the at least one distributed database by control units of at least two vehicles or at least one infrastructure unit; and (High: Fig. 7; ¶¶32-33, 42)
carrying out at least one transaction between the at least one vehicle and the at least one participant of the system using blockchain-based smart contracts. (High: Fig. 9, steps 900/905; ¶¶54, 55 (i.e. “…smart contract (‘commercial agreement stored in distributed ledger 714’)”), 63 (by disclosing the commercial agreement can include one or more contract provisions. The robotic node can be caused to activate one or more robotic node functionalities to facility the one or more acts in performance of the one or more contract provisions at block 905.))
Regarding claim 14, High teaches the system of claim 13 as claim 14 being dependent of claim 13. Furthermore,
High teaches:
wherein the distributed database is a blockchain. (High: Fig. 1, Fig. 6, Fig. 7, 'blockchain 614c' 'distributed ledger 714c'; ¶¶20, 22, 32-33, 40)
Regarding claim 15, High teaches the of claim 13 as claim 15 being dependent of claim 13. Furthermore,
High teaches:
wherein the distributed database has at least one partition. (High: ¶¶40, 44)
Regarding claim 16, High teaches the of claim 13 as claim 16 being dependent of claim 13. Furthermore,
High teaches:
wherein at least one node of the distributed database is formable by at least one vehicle-external control unit. (High: Fig. 2, Fig. 7 'node 610a/b'; ¶¶44, 54-55)
Regarding claim 17, High teaches the of claim 13 as claim 17 being dependent of claim 13. Furthermore,
High teaches:
wherein the transactions are in the form of smart contracts. (High: Fig. 2; ¶¶54-56)
Regarding claim 18, High teaches the of claim 13 as claim 18 being dependent of claim 17. Furthermore,
High teaches:
wherein the smart contracts are implementable in the distributed database. (High: Fig. 2; ¶¶17, 24, 45, 48, 51, 63)
Regarding claim 20, High teaches the of claim 13 as claim 20 being dependent of claim 13. Furthermore,
High teaches:
wherein each vehicle includes a communication device for establishing a communication link (High: Fig. 6 'Network Interface 611'; Fig. 7 'node 610a/b/c'; ¶¶32-34, 44), and at least one secured communication link is establishable between at least two vehicles. (High: Fig. 6, Fig. 7 'node 610a/b/c'; ¶¶32-34, 44)
Regarding claim 21, High teaches the of claim 13 as claim 21 being dependent of claim 13. Furthermore,
High teaches:
wherein the at least one participant is: (i) at least one customer, and/or (ii) a vehicle, and/or (iii) a vehicle-external infrastructure unit. (High: ¶¶42, 50)
Regarding claim 22, High teaches the of claim 13 as claim 22 being dependent of claim 21. Furthermore,
High teaches:
wherein a communication link is establishable between the at least one vehicle and the at least one vehicle-external infrastructure unit, for carrying out the transactions. (High: Fig. 6 'Network Interface 611' 'Network 620', Fig. 7; ¶¶34, 42)
Regarding claim 23, High teaches the of claim 13 as claim 23 being dependent of claim 13. Furthermore,
High teaches:
wherein the at least one vehicle includes an input and an output unit for communicating with at least one customer and for initiating the transactions. (High: Fig. 7, Fig. 10 'I/O 1024' 'User Interface 1016'; ¶¶45, 47, 65-66)
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over High as applied to claim 13 further in view of Bryant et al. (US 11,037,377B1 (“Bryant”)).
Regarding claim 19, High teaches the of claim 13 as claim 19 being dependent of claim 13. 
High does not explicitly teach the following limitation, however in the same field of endeavor, Bryant teaches:
wherein the system includes at least one central database that is connectable in a data-conducting manner to: (i) the distributed database and/or (ii) the control unit of the at least one vehicle. (Bryant: Fig. 1A; 4:62-5:5, 13:10-15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of High to incorporate the teachings of a central database connectable to the distributed database, as disclosed in Bryant, to enable smart vehicle to communicate with a centralized server. (Bryant: 1:52-53)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Graf (US 2020/0202334A1) teaches indirect transaction processes on the basis of a blockchain architecture.
Floyd (US 11,030,699B1) teaches blockchain controlled multi-carrier auction system for usage-based auto insurance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685